131 F.3d 144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Jewell Leroy Chatman, Appellant.
No. 97-2319.
United States Court of Appeals, Eighth Circuit.
Submitted:  November 19, 1997.Filed:  December 2, 1997.

Appeal from the United States District Court for the District of Minnesota.
Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Jewell Leroy Chatman pleaded guilty to robbing a federally-insured Minneapolis, Minnesota bank, in violation of 18 U.S.C. § 2113(a).  Based on a total offense level of 22 and a Category IV criminal history, the presentence report (PSR) recommended a Guidelines imprisonment range of 63 to 78 months.  Chatman sought a downward departure from this Guidelines range pursuant to U.S. Sentencing Guidelines Manual § 4A1.3, p.s.  (1995), arguing that Category IV overstated his criminal history and Category II would be more appropriate.  The district court1 refused to depart downward.  Noting that, in addition to the five countable convictions underlying his criminal history score, Chatman had been charged with criminal conduct in five other instances, the district court concluded Category IV overstated neither the seriousness of the defendant's criminal history nor his likelihood of recidivism.  The court, however, granted the government's motion for downward departure pursuant to U.S. Sentencing Guidelines Manual § 5K1.1, p.s.  (1995), and sentenced Chatman to 46 months imprisonment and three years supervised release.  Chatman appeals, and we affirm.


2
We conclude that, because the district court was aware of its authority to depart, Chatman's sentence is unreviewable.  See United States v. Hall, 7 F.3d 1394, 1396 (8th Cir.1993).


3
Accordingly, we affirm.



1
 The Honorable David S. Doty, United States District Judge for the District of Minnesota